Exhibit 21 Subsidiaries and Jurisdictions State or Other Date of Jurisdiction of Incorporation, Ownership Incorporation Organization (Direct or Subsidiary or Organization or Acquisition Indirect) 1.Global Oro LLC Delaware 2003 100% 2.Global Plata LLC Delaware 2003 100% 3.Global Gold Mining LLC Delaware 2003 100% 4.Global Gold Hankavan LLC Armenia 2003 100% 5.Mego-Gold LLC Armenia 2005 100% 6.Getik Mining Company LLC Armenia 2006 100% 7.Global Gold Uranium LLC Delaware 2007 100% 8.Global Gold Armenia, LLC Delaware 2003 100% 9.Minera Global Chile Limitada Chile 2004 100% 10.Compania Minera Global Gold Valdivia S.C.M. Chile 2007 100%
